DETAILED ACTION
Response to Arguments
Applicant’s amendments filed on October 11, 2021, with respect to independent claims 1, 18 and 23 overcome the rejection of the claims set forth in the Office Action dated 07/08/2021. Accordingly, the aforementioned rejection has been withdrawn.  	
Allowable Subject Matter
Claims 1-23 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Raghavan (US 20180115958)  teaches the concepts of beamforming communications based on a service type of data used by a user equipment (UE), such that a network server may determine the service type of the data based on position data of the UE, along with other statistical information related to data usage. In Raghavan, the base station may receive the position information from the UE and convey it to the network server. The network server may use the position information to generate a network map and to identify the service type of communication. Ragahavan’s disclosures are directed to a millimeter-wavelength (mmW) network map for use in a beamforming procedure. See Fig 1, 3, 5, 17B, and Par.85, 18 and 233.  
Another close prior art, Rofougaran (US 2020/0403689), teaches the concepts of a repeater device, using millimeter wave frequencies, establishing a MIMO communication link with a base station and decoding control information that is received from the base station through a control channel. The baseband processor further aligns a timing reference of the repeater device with that of an NR cell frame for an uplink or a downlink time division duplex (TDD) switching, based on the decoded control information. In Rofougaran, the baseband processor further selects and forms one or more donor beams of RF signals at a donor side of the repeater device and one or more service beams of RF signals at a service side of the repeater device, based on the decoded control information and the aligned timing reference with that of 
However, the prior art does not disclose or fairly suggest the limitations: "a first serving node comprising a first plurality of antenna elements, the first serving node configured to transmit first beam pilots via the first plurality of antenna elements across a first plurality of spatial beams and receive, from one or more user equipment (UEs), link strength data associated with the first plurality of spatial beams in response to the transmission; a second serving node comprising a second plurality of antenna elements, the second serving node configured to transmit second beam pilots via the second plurality of antenna elements across a second plurality of spatial beams and receive, from the one or more UEs, link strength data associated with the second plurality of spatial beams in response to the transmission; and a baseband unit scheduler in communication with the first and second serving nodes, the baseband unit scheduler comprising a processor and computer-executable instructions, wherein the computer-executable instructions, when executed by the processor, cause the baseband unit scheduler to select, based on the link strength data associated with the first plurality of spatial beams and the link strength data associated with the second plurality of spatial beams, at least one spatial beam in the first plurality of spatial beams across which the first serving node transmits and at least one spatial beam in the second plurality of spatial beams across which the second serving node transmits to serve a first UE in the one or more UEs; generate an active set for the first UE that identifies the selected spatial beams, and cause transmission of downlink data to the first UE across the selected spatial beams identified in the active set”, along with other limitations of the independent claims 1 and 18. 
Further, the prior art does not disclose or fairly suggest the limitation “wherein the first serving node is configured to receive uplink reference signals via at least one of the first plurality of antenna 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644